MEMORANDUM **
Simon Peter Smith, a detainee in the Santa Clara County jail, appeals from the district court’s order dismissing his 42 U.S.C. § 1983 action alleging that he was denied access to the courts because the law library available to him is inadequate. We have jurisdiction under 28 U.S.C. § 1291. We review de novo dismissals under 28 U.S.C. § 1915A for failure to state a claim, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.
The district court properly dismissed this action because Smith has access to court-appointed counsel. See United States v. Wilson, 690 F.2d 1267, 1272 (9th Cir.1982) (the offer of court-appointed counsel satisfies the Fifth Amendment obligation to provide meaningful access to the courts, even where detainee is denied pretrial access to a law library); Lewis v. Casey, 518 U.S. 343, 350-51, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996) (prisoners have no per se right to a law library).
To the extent Smith contends that his court-appointed counsel is inadequate, he must raise this issue in his ongoing criminal proceedings, not in a civil rights complaint in federal court. See Younger v. Harris, 401 U.S. 37, 44-46, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971).
Contrary to Smith’s contention, the district court did not abuse its discretion by dismissing his complaint without leave to amend because further amendment would have been futile. See Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir.2000) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.